DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…forming first capped sidewall spacers by depositing a third material on the top surfaces of the first sidewall spacers without depositing the third material on the second sidewall spacers; forming second capped sidewall spacers by depositing a fourth material on the top surfaces of the second sidewall spacers without depositing the fourth material on the first sidewall spacers, the fourth material having a different etch resistivity than the third material, forming a patterned mask layer on the multiline layer to mask a portion of the multiline layer; and selectively removing at least one of the first material, the second material, the third material, and the fourth material to uncover an exposed portion of the underlying layer.…” in combination with the remaining limitations. Claims 2-9 are dependent upon claim 1 and are therefore allowable.

Regarding claim 10, the prior art fails to anticipate or render obvious the claimed invention including “…forming first capped sidewall spacers by depositing a third material on the top surfaces of the first sidewall spacers without depositing the third material on the second sidewall spacers; forming second capped sidewall spacers by depositing a fourth material on the top surfaces of the second sidewall spacers without depositing the fourth material on the first sidewall spacers, the fourth material having a different etch resistivity than the third material; depositing a fifth material over the substrate, the fifth material covering exposed portions of the underlying layer between the first capped sidewall spacers and second capped sidewall spacers of adjacent mandrels to form lines of the fifth material; and selectively removing at least one of the first material, the second material, the third material, the fourth material, and the fifth material to uncover an exposed portion of the underlying layer.…” in combination with the remaining limitations. Claims 11-15 are dependent upon claim 10 and are therefore allowable.

Regarding claim 16, the prior art fails to anticipate or render obvious the claimed invention including “…forming first capped sidewall spacers by depositing a third material on the top surfaces of the first sidewall spacers without depositing the third material on the second sidewall spacers; forming second capped sidewall spacers by depositing a fourth material on the top surfaces of the second sidewall spacers without depositing the fourth material on the first sidewall spacers, the fourth material having a different etch resistivity than the third material; depositing a fifth material over the substrate, the fifth material covering exposed portions of the underlying layer between the first capped sidewall spacers and second capped sidewall spacers of adjacent mandrels to form lines of the fifth material; and selectively removing at least one of the first material, the second material, the third material, the fourth material, and the fifth material to uncover an exposed portion of the underlying layer.…” in combination with the remaining limitations. Claims 17-20 are dependent upon claim 16 and are therefore allowable.

	With regards to independent claims 1, 10, and 16, while the reference of Bergendahl many of the limitations presented, the reference of Bergendahl fails to teach the second capped sidewall spacer 222 having a different etch resistivity than the first capped sidewall spacer 202 or 212. While Bergendahl teaches that the first and second capped sidewall spacers may be made of an insulating or conductive material, Bergendahl does not teach that he first and second capped sidewall spacers are made of different material, nor provides any teaching, suggestion, or motivation in which to make these spacers of a different material. Further, no prior art was found to combine with this reference of meet the limitations of this claim. Therefore, the claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899